906 N.E.2d 555 (2009)
PEOPLE State of Illinois, petitioner,
v.
Ronald BATTLE, respondent.
No. 106105.
Supreme Court of Illinois.
May 28, 2009.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its order in People v. Battle, 378 Ill.App.3d 817, 317 Ill.Dec. 932, 882 N.E.2d 1088 (2008). The Appellate Court is instructed to reconsider its decision in light of People v. Smith, 233 Ill.2d 1, 329 Ill.Dec. 331, 906 N.E.2d 529 (2009).